Auglaize App. No. 2-12-01, 2012-Ohio-2837. This cause is pending before the court as an appeal from the Court of Appeals for Auglaize County.
Upon consideration of appellant’s motion to have the clerk of this court release his passport to him, it is ordered by the court that the motion is denied.
It is further ordered by the court that the clerk shall return the passport to the clerk of the trial court. Appellant may then file a motion for release of his passport with the trial court for consideration of whether the release of his passport is appropriate.